Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 5/12/2021 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nushishiro et al (JP2015172238), machine translation referred here.  
Regarding claim 1, Nushishiro teaches a mixed powder for powder metallurgy in which an iron-based powder, a powder for alloy, a powder for improving machinability and a lubricant are mixed [page 1 paragraph 1].  The powder for improving machinability comprises an oxide 3-SiO2 composite oxide having an anorsite phase and/or a galenite phase [page 3 last paragraph].
Nushishiro does not teach the x-ray diffraction peak height.  However, the peak height is expected to be present as explained below.
Applicant discloses that the claimed X-ray diffraction peak height is achieved by selecting 2CaO-Al2O3-SiO2 (gehlenite), CaO-Al2O3-2SiO2 (anorthite), or CaO-MgO-SiO2 as the main phase of the Ca-Al-Si-based composite oxide; with the second phase being either grossite or wollastonite in relatively low amount, i.e., with a claimed X-ray peak height of 40% or less relative to the main phase [0028-0034 spec.].  Applicant also discloses the ratio of main phase to second phase is affected by cooling rate in making the composite oxide: the faster the cooling, the less the second phase [0040 spec.].  
Since Nushishiro teaches “the oxide powder containing CaO, Al2O3 and SiO2 is a powder of a CaO-Al2O3-SiO2 composite oxide having an anorthite phase and/or a galenite phase”, it is reasonably assumed that this anorthite phase and/or a galenite phase is the main phase.  Since Nushishiro does not teach a second phase, it is reasonably assumed that a second phase is negligible and thus its X-ray peak height is expected to be less than 40% relative to the main phase peak.  

Regarding claim 2, since Nushishiro teaches “the oxide powder containing CaO, Al2O3 and SiO2 is a powder of a CaO-Al2O3-SiO2 composite oxide having an anorthite phase and/or a galenite phase”, it is reasonably assumed that this anorthite phase and/or a galenite phase is the main phase.  Since Nushishiro does not teach a second phase, it is reasonably assumed that a second phase is negligible and thus its X-ray peak height is expected to be less than 20% relative to the main phase peak.  

Regarding claim 4, Nushishiro teaches the composite oxide includes anorthite phase and/or a galenite phase as stated above.  Since gehlenite is 2CaO-Al2O3-SiO2; and anorthite is CaO-Al2O3-2SiO2, the claimed phases are present in Nushishiro’s composite oxide.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Akagi et al et al (JPH09279204), machine translation referred here.  
Regarding claim 1, Akagi teaches an iron-based mixed powder having an anolsite phase and / or gehlenite phase. This is characterized by containing 0.02 to 0.3% by weight of a powder of CaO-Al2O3-SiO2 composite oxide of 50 μm or less. By using the composite oxide having an average particle diameter of 12 μm or less, the modification effect can be more reliably and stably exhibited [0006].
Akagi does not teach the x-ray diffraction peak height.  However, the peak height is expected to be present as explained below.
Applicant discloses that the claimed X-ray diffraction peak height is achieved by selecting 2CaO-Al2O3-SiO2 (gehlenite), CaO-Al2O3-2SiO2 (anorthite), or CaO-MgO-SiO2 as the main phase of the Ca-Al-Si-based composite oxide; with the second phase being either grossite or wollastonite in relatively low amount, i.e., with a claimed X-ray peak height of 40% or less relative to the main phase [0028-0034 spec.].  Applicant also discloses the ratio of main phase to second phase is affected by cooling rate in making the composite oxide: the faster the cooling, the less the second phase [0040 spec.].  
Akagi teaches “Each oxide of Ca, Al, and Si was blended so as to have a composition of gehlenite (Gehlenite, 2CaO.Al2O3.SiO2) and ananolite (Anorthite, CaO.Al2O3.2SiO2), respectively, and heated and melted. It cooled and grind | pulverized and the gehlenite powder and the ananolsite powder were manufactured” [0017 spec.]; and “If an appropriate amount of gehlenite powder and/or anolsite powder of appropriate particle size composition is contained in the drill, it has stable strength characteristics with excellent dimensional controllability, good machinability and drilling as well as turning performance” [0015 spec.].  Thus, Akagi clearly teaches using anorthite and gehlenite powders as the composite oxide and the benefit of using them.  It is reasonably assumed that this anorthite phase and/or a galenite phase is the main phase.  Since Akagi does not teach a second phase, it is reasonably assumed that a second phase is negligible and thus its X-ray peak height is expected to be less than 40% relative to the main phase peak.

Regarding claim 2, since Akagi teaches “Each oxide of Ca, Al, and Si was blended so as to have a composition of gehlenite (Gehlenite, 2CaO.Al2O3.SiO2) and ananolite (Anorthite, CaO.Al2O3.2SiO2), respectively, and heated and melted. It cooled and grind | pulverized and the gehlenite powder and the ananolsite powder were manufactured” [0017 spec.]; and “If an appropriate amount of gehlenite powder and/or anolsite powder of appropriate particle size composition is contained in the drill, it has stable strength characteristics with excellent dimensional controllability, good machinability and drilling as well as turning performance” [0015 spec.].  Thus, Akagi clearly teaches using anorthite and gehlenite powders as the composite oxide and the benefit of using them.  It is reasonably assumed that this anorthite phase and/or a galenite phase is the main phase.  Since Akagi does not teach a second phase, it is reasonably assumed that a second phase is negligible and thus its X-ray peak height is expected to be less than 20% relative to the main phase peak.

Regarding claim 4, Akagi teaches the composite oxide includes anorthite phase and/or a galenite phase as stated above.  Since gehlenite is 2CaO-Al2O3-SiO2; and anorthite is CaO-Al2O3-2SiO2, the claimed phases are present in Akagi’s composite oxide.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 directs to a powder mixture with a peak height of a main phase exhibiting the highest peak intensity by X-ray diffraction as 100, the composite oxide powder has a relative height of 0.1% or more and 15% or less.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Nushishiro et al (JP2015172238) and Akagi et al et al (JPH09279204).  Both of these references teach the powder mixture, but none teaches or suggests a relative height of 0.1% or more and 15% or less.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734